COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In the Interest of J.I.L. and A.V.L., children v. Department of Family
                          and Protective Services

Appellate case number:    01-18-00319-CV

Trial court case number: 2017-01445J

Trial court:              314th District Court of Harris County

On August 15, 2018, the Department of Family and Protective Services filed a motion for
extension of time to file its appellee’s brief. Appellant, N.P., filed her brief on July 18, 2018.
The Department’s brief was due on August 7, 2018. The Department now requests an extension
until September 4, 2018 (27 days past the brief’s due date) to file its brief. The appeal is set for
submission on September 5, 2018. The 180-day compliance deadline for this appeal is October
17, 2018.

Considering the time-sensitive nature of this appeal, the motion is granted, in part, and denied,
in part. The Department’s motion for an extension of time to file its brief is granted until
August 28, 2018. The longer extension request is denied. No further extensions will be
granted absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                       Acting individually


Date: August 17, 2018